Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronnie Earl Knox appeals the district court’s orders denying his 18 U.S.C. § 3582(c)(2) (2006) motion to reduce his sentence and his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm. United States v. Knox, No. 3:03-cr-00220-FDW-4 (W.D.N.C. July 16, 2012, Aug. 1, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the ma*586terials before the court and argument would not aid the decisional process.

AFFIRMED.